     Case 3:20-cv-02191-WQH-DEB Document 17 Filed 09/21/21 PageID.68 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    JIDEOFOR AJAELO,                                Case No.: 20-cv-02191-WQH (DEB)
12
                                     Plaintiff,       REPORT AND
13                                                    RECOMMENDATION
                        vs.                           REGARDING DEFENDANT’S
14
                                                      MOTION TO DISMISS PORTIONS
15                                                    OF PLAINTIFF’S COMPLAINT
      J. CARRILLO,
16
                                   Defendant.         [DKT. NO. 13]
17
18
19
           This Report and Recommendation is submitted to United States District Judge
20
     William Q. Hayes pursuant to 28 U.S.C. § 636(b) and Civil Local Rules 72.1(e) and
21
     72.3(e).
22
           I.    INTRODUCTION
23
           Plaintiff Jideofor Ajaelo is an inmate at Centinela State Prison (“CSP”). On
24
     November 9, 2020, Ajaelo filed a Complaint pursuant to 42 U.S.C. § 1983 claiming
25
     Defendant CSP staff member J. Carrillo violated Ajaelo’s civil rights by “initiat[ing] a
26
     housing move without any regard for [Ajaelo’s] safety. . . .” Dkt. No. 1 at 3. On
27
28
                                                  1
                                                                          20-cv-02191-WQH (DEB)
     Case 3:20-cv-02191-WQH-DEB Document 17 Filed 09/21/21 PageID.69 Page 2 of 8



 1   April 20, 2021, Defendant filed a Motion to Dismiss Portions of the Complaint. Dkt.
 2   No. 13.
 3         For the reasons set forth below, the Court recommends GRANTING Defendant’s
 4   Motion.
 5         II.    FACTUAL ALLEGATIONS
 6         At all times relevant, Ajaelo was incarcerated at CSP. Dkt. No. 1 at 1. Ajaelo is a
 7   “non-affiliate,” meaning he does not “affiliate with any gangs.” Id. at 3.1
 8         On April 22, 2019, Defendant told Ajaelo he “was being housed with a new
 9   cellmate,” a Crip gang member referred to as “211.” Dkt. No. 1 at 3. After Ajaelo explained
10   he is a non-affiliate and, therefore, “incompatible” with 211, Defendant responded, “You
11   guys are both Black and that nonaffiliate means you can cell up with any gang member.”
12   Id. Although Ajaelo was “not refusing” the placement, he told Defendant he “house[s] with
13   non-affiliates.” Id.
14         Ajaelo alleges Defendant “engaged in discrimination . . . when he initiated [the]
15   housing move without any regard for [Ajaelo’s] safety or security” and “automatically
16   assumed that because [Ajaelo] was Black that [he] would be compatible to house with
17   another inmate who is black and who is a member of a gang.” Id.
18         On April 24, 2019, CSP moved Ajaelo to another building and tier, where he housed
19   with a non-affiliated inmate. Id. That same day, Ajaelo “became aware” he received a Rule
20   Violation Report (“RVR”) for “not complying with [Defendant’s] unlawful order.” Id. A
21   Senior Hearing Officer found Ajaelo guilty of the RVR and imposed sanctions. Id.
22   //
23   //
24
25
26   1
      For purposes of this Motion, the Court assumes the truth of the allegations in Ajaelo’s
27   Complaint. See Usher v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987) (“On a
     motion to dismiss for failure to state a claim, the court must presume all factual allegations
28   of the complaint to be true. . . .”).
                                                   2
                                                                              20-cv-02191-WQH (DEB)
     Case 3:20-cv-02191-WQH-DEB Document 17 Filed 09/21/21 PageID.70 Page 3 of 8



 1         III.   PROCEDURAL BACKGROUND
 2         On November 9, 2020, Ajaelo filed the instant Complaint alleging: (1) a violation of
 3   the Equal Protection Clause of the Fourteenth Amendment; (2) cruel and unusual
 4   punishment; and (3) retaliation. Dkt. No. 1 at 3. On January 20, 2021, the Court screened
 5   Ajaelo’s Complaint pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b) and found
 6   Plaintiff’s Equal Protection claim “sufficient to surpass the low threshold for sua sponte
 7   screening.” Dkt. No. 7 at 5. The Screening Order did not address Ajaelo’s cruel and unusual
 8   punishment and retaliation claims, which Defendant now moves to dismiss. Dkt. No. 13.
 9   Ajaelo did not file an opposition to Defendant’s Motion. See Dkt. No. 16 (Defendant’s
10   “Notice of Plaintiff’s Non-Opposition”).
11         IV.    LEGAL STANDARD
12         A complaint must contain “a short and plain statement of the claim showing that the
13   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This “give[s] the defendant fair notice
14   of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,
15   550 U.S. 544, 555 (2007). “To survive a motion to dismiss, a complaint must contain
16   sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
17   face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation omitted). “A claim
18   has facial plausibility when the plaintiff pleads factual content that allows the court to draw
19   the reasonable inference that the defendant is liable for the misconduct alleged.” Id. The
20   Court must “construe the pleadings in the light most favorable to the nonmoving party.”
21   Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). “A complaint may be dismissed as
22   a matter of law for one of two reasons: (1) lack of a cognizable legal theory or
23   (2) insufficient facts under a cognizable legal claim.” Robertson v. Dean Witter Reynolds,
24   Inc., 749 F.2d 530, 534 (9th Cir. 1984).
25         The Court must liberally construe a pro se complaint. Erickson v. Pardus, 551 U.S.
26   89, 94 (2007). Before dismissing a pro se civil rights complaint for failure to state a claim,
27   the plaintiff should be given a statement of the complaint’s deficiencies and an opportunity
28
                                                    3
                                                                                20-cv-02191-WQH (DEB)
     Case 3:20-cv-02191-WQH-DEB Document 17 Filed 09/21/21 PageID.71 Page 4 of 8



 1   to cure them unless it is clear the deficiencies cannot be cured by amendment. Eldridge v.
 2   Block, 832 F.2d 1132, 1135–36 (9th Cir. 1987).
 3         V.     DISCUSSION
 4         Defendant moves to dismiss Ajaelo’s cruel and unusual punishment and retaliation
 5   claims “because [Ajaelo] was not subject to unconstitutional conditions of confinement,
 6   and refusing a cellmate is not protected conduct.” Dkt. No. 13 at 3. Ajaelo did not oppose
 7   Defendant’s Motion. Although Civil Local Rule 7.1(f)(3)(a)–(c) permits the Court to grant
 8   Defendant’s Motion on this basis alone, in the interests of justice and policy favoring
 9   disposition on the merits,2 the Court will review the sufficiency of Ajaelo’s claims on their
10   merits. See Santos v. Smith, No. 07-cv-0001-LAB (RBB), 2008 WL 733535, at *3 (S.D.
11   Cal. Mar. 18, 2008) (“Although the Court may construe Santos’s failure to oppose
12   Defendant’s Motion to Dismiss as a waiver of any opposition, it will nevertheless review
13   the motion on its merits.”); Goudlock v. Thompson, No. 08-cv-00204-BEN (RBB), 2011
14   WL 1167545, at *1 (S.D. Cal. Jan. 28, 2011) (“Although Civil Local Rule 7.1(f)(3)(c)
15   provides that failure to oppose a motion may constitute consent to the granting of the
16   motion, this Court will evaluate the merits of Defendant’s Motion to Dismiss.”), report and
17   recommendation adopted, 2011 WL 1135140 (Mar. 29, 2011).
18                A. Cruel and Unusual Punishment
19         Ajaelo alleges Defendant subjected him to cruel and unusual punishment by
20   “initiat[ing] a housing move without any regard for [Ajaelo’s] safety or security.” Dkt.
21   No. 1 at 3. This claim is grounded in the Eighth Amendment, which requires prison
22   officials “take reasonable measures to guarantee the safety” of prisoners. Farmer v.
23   Brennan, 511 U.S. 825, 832–33 (1994) (quoting Hudson v. Palmer, 468 U.S. 517, 526–27
24
25
26   2
       See Moneymaker v. CoBen (In re Eisen), 31 F.3d 1447, 1454 (9th Cir. 1994) (Generally,
27   there is a policy “favoring disposition on the merits.”); Ghazali v. Moran, 46 F.3d 52, 54
     (9th Cir. 1995) (The court is obliged to liberally construe a pro se party’s pleadings and
28   give the plaintiff “the benefit of any doubt” in pro se civil rights cases.).
                                                   4
                                                                              20-cv-02191-WQH (DEB)
     Case 3:20-cv-02191-WQH-DEB Document 17 Filed 09/21/21 PageID.72 Page 5 of 8



 1   (1984)). These measures include the duty “to protect prisoners from violence at the hands
 2   of other prisoners.” Id. at 838.
 3         To state an Eighth Amendment failure to protect claim, a plaintiff must allege facts
 4   that plausibly show: (1) he faced conditions posing a “substantial risk of serious harm” to
 5   his health or safety (an objective test); and (2) the individual prison official he seeks to
 6   hold liable was “deliberately indifferent” to that risk (a subjective test). Id. at 837. To
 7   demonstrate deliberate indifference, a plaintiff must allege facts plausibly establishing “the
 8   official [was] both . . . aware of facts from which the inference could be drawn that a
 9   substantial risk of serious harm exist[ed], and he also [drew] that inference.” Id.
10         Ajaelo’s Complaint does not plausibly allege he faced a substantial risk of serious
11   harm to which Defendant was deliberately indifferent. Although Ajaelo alleges he and 211
12   were “incompatible” based on 211’s gang affiliation (Dkt. No. 1 at 3), he does not plausibly
13   allege he suffered any serious harm from this placement or even that he faced a substantial
14   risk of serious harm. The allegations, therefore, do not satisfy the objective component of
15   Farmer. See Ellington v. Alameida, No. 04-cv-00666-RSL, 2010 WL 2650632, at *14
16   (E.D. Cal. July 1, 2010) (“[P]laintiff has failed to provide any evidence or cite any authority
17   . . . establishing that housing a non-affiliated inmate in the same cell as a gang-affiliated
18   inmate will inherently present ‘a substantial risk’ that the non-affiliated inmate will be
19   physically assaulted or harmed. . . . Without more, plaintiff’s conclusory assertions
20   regarding the ‘substantial danger’ of housing gang-affiliated and non-affiliated inmates in
21   a cell together do not satisfy the objective component of Farmer.”), report and
22   recommendation adopted, 2010 WL 11526778 (Aug. 26, 2010), aff’d sub nom. Ellington
23   v. Runnels, 479 F. App’x 762 (9th Cir. 2012).
24         Even if a substantial risk existed, Ajaelo fails to allege Defendant acted with
25   deliberate indifference. Ajaelo’s allegation that Defendant stated, “[y]ou guys are both
26   Black and that non-affiliate means you can cell up with any gang member” (Dkt. No. 1
27   at 3), does not plausibly allege Defendant was aware of a substantial risk of serious harm.
28   Ajaelo’s Complaint, therefore, also fails Farmer’s subjective component. See Gibson v.
                                                    5
                                                                               20-cv-02191-WQH (DEB)
     Case 3:20-cv-02191-WQH-DEB Document 17 Filed 09/21/21 PageID.73 Page 6 of 8



 1   Cnty. Of Washoe, Nev., 290 F.3d 1175, 1188 (9th Cir. 2002) (If a “person should have been
 2   aware of the risk, but was not, then the person has not violated the Eight Amendment, no
 3   matter how severe the risk.”), overruled on other grounds by Castro v. Cty. of Los Angeles,
 4   833 F.3d 1060 (9th Cir. 2016); Berg v. Kincheloe, 749 F.2d 457, 459 (9th Cir. 1986)
 5   (Deliberate indifference requires “more than a mere suspicion that an attack will occur.”).
 6         Because Ajaelo has not plausibly alleged he faced a substantial risk of harm to which
 7   Defendant was deliberately indifferent, the Court recommends dismissing Ajaelo’s cruel
 8   and unusual punishment claim.
 9                B. Retaliation
10         The Court liberally construes Ajaelo’s retaliation claim as follows: Ajaelo told
11   Defendant he “house[s] with non-affiliates,” which Defendant interpreted as refusing a
12   cellmate. Dkt. No. 1 at 3. Ajaelo then suffered retaliation when he was issued an RVR for
13   “not complying to [Defendant’s] unlawful order in a timely manner.” Id. Defendant argues
14   this claim fails because refusing to “cell with a gang member” is not protected conduct,
15   and Ajaelo does not allege facts showing the absence of a legitimate correctional goal for
16   issuing the RVR. Dkt. No. 13 at 7–8.
17         Ajaelo’s claim implicates the First Amendment. See Molloy v. Hogan, 378 U.S. 1, 5
18   (1964) (The First Amendment provides “freedoms of speech, press, religion, assembly,
19   association, and petition for redress of grievances.”); Brodheim v. Cry, 584 F.3d 1262,
20   1269 (9th Cir. 2009) (Retaliation against prisoners for exercising their First Amendment
21   rights is a constitutional violation.). A First Amendment retaliation claim consists of the
22   following elements: “(1) An assertion that a state actor took some adverse action against
23   an inmate (2) because of (3) that prisoner’s protected conduct, and that such action
24   (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not
25   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559,
26   567–68 (9th Cir. 2005).
27         Ajaelo’s claim fails because he does not plausibly allege he engaged in protected
28   conduct (the third element). Instead, Ajaelo alleges “[he] told [Defendant] . . . [he] house[s]
                                                    6
                                                                               20-cv-02191-WQH (DEB)
     Case 3:20-cv-02191-WQH-DEB Document 17 Filed 09/21/21 PageID.74 Page 7 of 8



 1   with non affiliates.” Dkt. No. 1 at 3. This is not protected conduct. See Martin v. Bryant,
 2   2011 WL 3684469, *2 (E.D. Cal. Aug. 23, 2011) (“Plaintiff does not have a protected right
 3   under the First Amendment to refuse to cell with a specific inmate.”); Parra v. Hernandez,
 4   No. 08-cv-0191-H (CAB), 2009 WL 799065, at *4 (S.D. Cal. Mar. 24, 2009) (“Plaintiff’s
 5   refusal to share a cell does not constitute protected speech or conduct under the First
 6   Amendment.”); see also Spencer v. Torres, No. 18-cv-8455-FMO (KK), 2018 WL
 7   6411354, at *6 (C.D. Cal. Dec. 6, 2018) (finding plaintiff’s statement to prison guard that
 8   “[i]t’s a bad thing to have so much hate in your heart” not protected conduct because it did
 9   “not relate[ ] to any particular grievance or access to the courts.”); cf. Sandin v. Conner,
10   515 U.S. 472, 482–83 (1995) (disapproving excessive judicial involvement in “day-to-day
11   management of prisons”).3
12         Additionally, Ajaelo alleges only that the RVR was “unwarranted.” Dkt. No. 1 at 3.
13   With no other allegations, the Court cannot plausibly infer that the issuance of the RVR
14   did not serve a legitimate correctional goal (the fifth element). See, e.g., Barnett v. Centoni,
15   31 F.3d 813, 816 (9th Cir. 1994) (“[M]aintaining prison discipline” serves a legitimate
16   correctional goal.).
17         In sum, the facts alleged by Ajaelo do not state a plausible First Amendment
18   retaliation claim. The Court, therefore, recommends dismissing this claim.
19                C. Leave to Amend
20         A district court “should not dismiss a pro se complaint without leave to amend unless
21   ‘it is absolutely clear that the deficiencies of the complaint could not be cured by
22   amendment.’” Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (quoting Akhtar v.
23   Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)). The Court can make no such finding here.
24
25
     3
       Although “a number of courts have concluded that verbal statements made by an inmate
26   that essentially constitute a grievance, or that indicate an intent to file a formal written
27   grievance, are protected by the First Amendment,” Garcia v. Strayhorn, No. 13-ev-807-
     BEN (KSC) 2014 WL 4385410, at *6-7 (S.D. Cal. Sept. 3, 2014), Ajaelo’s statement to
28   Defendant does not constitute either.
                                                    7
                                                                                20-cv-02191-WQH (DEB)
     Case 3:20-cv-02191-WQH-DEB Document 17 Filed 09/21/21 PageID.75 Page 8 of 8



 1   The Court, therefore, recommends dismissing Plaintiff’s Complaint with leave to amend
 2   within thirty (30) days of the date when this Report and Recommendation, if adopted,
 3   becomes final.
 4         VI.    CONCLUSION
 5         For the foregoing reasons, IT IS HEREBY RECOMMENDED the Court issue an
 6   Order: (1) approving and adopting this Report and Recommendation; and (2) dismissing
 7   Ajaelo’s retaliation and cruel and unusual punishment claims with leave to amend.
 8         IT IS ORDERED that on or before October 12, 2021, any party to this action may
 9   file written objections with the Court and serve a copy on all parties. The document should
10   be captioned “Objections to Report and Recommendation.”
11         IT IS FURTHER ORDERED that any reply to the objections must be filed and
12   served within seven (7) days of the filing of the objections.
13         The parties are advised that failure to file objections within the specified time may
14   waive the right to raise those objections on appeal of the Court’s order. See Turner v.
15   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir.
16   1991).
17         IT IS SO ORDERED.
18   Dated: September 21, 2021
19
20
21
22
23
24
25
26
27
28
                                                  8
                                                                            20-cv-02191-WQH (DEB)
